Case: 17-20229      Document: 00514526269         Page: 1    Date Filed: 06/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-20229                              FILED
                                  Summary Calendar                        June 25, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
In the Matter of: WHITNEY N. BROACH,

              Debtor - Appellant

v.

DAVID G. PEAKE, Chapter 13 Trustee

              Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2561


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM:*
       After reviewing the applicable law and considering the arguments made
by the parties, we find no reversible error. AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.